 Case: 4:19-cv-00188-MTS Doc. #: 100 Filed: 08/21/20 Page: 1 of 3 PageID #: 1297


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
MICHAEL SEEFELDT, individually and on            )
behalf of all others similarly situated,         )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )         No. 4:19-cv-00188-MTS
                                                 )
ENTERTAINMENT CONSULTING                         )
INTERNATIONAL, LLC, et al.,                      )
                                                 )
         Defendants.

                                MEMORANDUM AND ORDER

         On February 25, 2020, this Court granted Defendants Motion to Stay this case pending the

Supreme Court’s decision in Barr v. American Association of Political Consultants, No. 19-631.

(ECF No. 97). Plaintiff opposed that stay. (ECF No. 95). On July 6, 2020, the Supreme Court

announced its judgment in Barr. See Barr v. Am. Ass’n of Political Consultants, Inc, 140 S. Ct. 2335

(2020). Days later it granted certiorari in Facebook, Inc. v. Duguid, No. 19-511, to determine whether

the definition of “automatic telephone dialing system” in the Telephone Consumer Protection Act

encompasses any device that can “store” and “automatically dial” telephone numbers, even if the

device does not “us[e] a random or sequential number generator.” See Facebook, Inc. v. Duguid, No.

19-511, 2020 WL 3865252, at *1 (U.S. July 9, 2020). Via letter to this Court dated July 31, 2020, the

defendants, writing on behalf of themselves “and plaintiff, Michael Seefeldt,” informed this Court of

the Barr decision and “request[ed] the continued stay of this action pending the Supreme Court’s

resolution of Facebook, Inc. v. Duguid[.]” (ECF No. 98).

         This Court has “inherent power” to grant a stay “in order to control its docket, conserve

judicial resources, and provide for a just determination of the cases pending before it.” Contracting

Nw., Inc. v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983). Whether to grant a stay “calls
 Case: 4:19-cv-00188-MTS Doc. #: 100 Filed: 08/21/20 Page: 2 of 3 PageID #: 1298


for the exercise of judgment” where courts must “weigh competing interests and maintain an even

balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). Specifically, this Court weighs “the

potential prejudice or hardship to the parties, as well as the interest of judicial economy.” St. Louis

Heart Ctr., Inc. v. Athenahealth, Inc., 4:15-cv-01215-AGF, 2015 WL 6777873 at *5 (E.D. Mo. Nov.

4, 2015); see also Simmons v. GlaxoSmithKline, LLC, No. 4:15-cv-1397-CDP, 2015 WL 6063926, at

*1 (E.D. Mo. Oct. 14, 2015) (weighing stay’s potential prejudice to nonmoving party, hardship and

inequity to moving party if action not stayed, and saving of judicial resources).

       Here, both parties have requested the continued stay of this action pending the Supreme

Court’s resolution of Duguid. (ECF No. 98). The agreement of the parties in favor of the stay, while

not dispositive, suggests a lack of potential prejudice or hardship to them. See e.g., Niazi Licensing

Corp. v. Bos. Sci. Corp., No. 0:17-cv-05094-WMW-BRT, 2018 WL 6012443, at *2 (D. Minn. Nov.

16, 2018); Compass Bank v. Eager Rd. Assocs., LLC, No. 4:12-cv-1059-JCH, 2013 WL 5786669, at

*2 (E.D. Mo. Oct. 28, 2013); cf. Lacy v. Comcast Cable Commc’ns, LLC, No. 3:19-CV-05007-RBL,

2020 WL 4698646, at *1 (W.D. Wash. Aug. 13, 2020) (denying motion to stay pending Duguid

decision where plaintiff opposed stay but describing it as a “somewhat close question”). Consistent

with their positions, the Court sees no potential prejudice or hardship to the parties that would warrant

denying the stay.

       Further, the interest of judicial economy favors the stay. As this Court previously noted in its

stay pending the Barr decision, without resolution of Duguid, there would exist “much more

uncertainty about the TCPA at large and, specifically, the viability of plaintiff’s claims.” Seefeldt v.

Entm’t Consulting Int’l, LLC., 441 F. Supp. 3d 775, 778 (E.D. Mo. 2020) (ECF No. 97). Even prior

to the Supreme Court’s grant of certiorari in Duguid this Court noted the “best approach” potentially

may be to await “much-needed clarity from the Supreme Court” on the definitional problem at issue

in Duguid. Id. at 778–79. See also A.M. ex rel. Deora v. Bridgecrest Acceptance Corp., No. 4:20-cv-




                                                   -2-
 Case: 4:19-cv-00188-MTS Doc. #: 100 Filed: 08/21/20 Page: 3 of 3 PageID #: 1299


00553-SEP, 2020 WL 3489280, at *3 (E.D. Mo. June 26, 2020) (noting that if the Supreme Court

granted certiorari in Duguid, “there might be good reason to stay” the TCPA case). A stay in this case

pending the Supreme Court’s decision in Duguid will “avoid exhausting judicial resources to decide

things like defendants’ multifaceted motion to dismiss, plaintiff’s pending motion for class

certification, and any possible discovery-related matters or summary judgment motions to follow

which may prove fruitless.” Seefeldt, 441 F. Supp. 3d at 779.

       Accordingly,

       IT IS HEREBY ORDERED that this case is STAYED pending the resolution by the U.S.

Supreme Court of Facebook, Inc. v. Duguid, No. 19-511.

       So ordered this 21st day of August 2020.


                                                    __________________________________
                                                    MATTHEW T. SCHELP
                                                    UNITED STATES DISTRICT JUDGE




                                                  -3-
